                 Case 3:18-cv-05927 Document 1 Filed 11/14/18 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
10
     MEGAHN ANNE MORGAN,                              NO.
11
                               Plaintiff,             NOTICE OF REMOVAL TO
12                                                    FEDERAL COURT
            v.
13                                                    (CLERK’S ACTION REQUIRED
     THE SECRETARY OF THE
14   DEPARTMENT OF SOCIAL AND
     HEALTH SERVICES, THE CHIEF
15   EXECUTIVE OFFICER OF
     WESTERN STATE HOSPITAL,
16   JOHN DOES 1 - 10,
17                             Defendants.
18   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
19          PLEASE TAKE NOTICE that Defendants, hereby remove to this court the state court

20   action described below.

21          1.     This case concerns and alleges a violation of civil rights under 42 U.S.C. § 1983,

22   as well as possible state law claims. Defendants, upon information and belief, are employees

23   of the State of Washington. The complaint has not been answered by Defendants.

24          2.     On September 25, 2018, a complaint was filed in the Superior Court of

25   Washington for Pierce County, Case No. 18-2-11647-9 entitled MEGAHN ANNE MORGAN,

26   Plaintiff v. THE SECRETARY OF THE DEPARTMENT OF SOCIAL AND HEALTH


       NOTICE OF REMOVAL TO FEDERAL                   1                OFFICE OF THE ATTORNEY GENERAL
                                                                            1250 Pacific Avenue, Suite 105
       COURT                                                                       P.O. Box 2317
       NO.                                                                       Tacoma, WA 98401
                                                                                   (253) 593-5243
                 Case 3:18-cv-05927 Document 1 Filed 11/14/18 Page 2 of 4




 1   SERVICES, THE CHIEF EXECUTIVE OFFICER OF WESTERN STATE HOSPITAL,
 2   JOHN DOES 1 - 10, Defendants.
 3          3.      This complaint was served upon the State Defendants on November 2, 2018.
 4   This notice of removal is being filed within 30 days of receipt of service of the complaint
 5   alleging an action under 42 U.S.C. § 1983 against the named Defendants.
 6                                 INTRADISTRICT ASSIGNMENT
 7          4.      Under 28 U.S.C. § 1331 and § 1343, the United States District Courts “have
 8   original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the
 9   United States.”
10          5.      Plaintiff alleges that her Fourth Amendment rights were violated by Defendants.
11          6.      This is a civil action of which this court has original jurisdiction under 28 U.S.C.
12   § 1331 and § 1343, and is one which may be removed to this court by defendant(s) pursuant to
13   28 U.S.C. § 1441(b) in that it is a civil action founded on a claim or right arising under federal
14   law. The district court also has supplemental jurisdiction over any state claim pursuant to 28
15   U.S.C. § 1367. An Eleventh Amendment bar as to supplemental claims does not divest the
16   federal court of jurisdiction over claims arising under federal law.           Wisconsin Dept. of
17   Corrections v. Schacht, 524 U.S. 381, 118 S. Ct. 2047, 141 L. Ed. 2d 364 (1998).
18          7.      Venue in the Western District is appropriate as Plaintiff allegedly resides in
19   Pierce County, Washington. In addition, Defendants, the Secretary of the Department of Social
20   and Health Services and the Chief Executive Officer of Western State Hospital are located in
21   Thurston County and Pierce County, respectively, within the Western District.
22                                   RESERVES AND IMMUNITY
23          8.      Defendants reserve all rights and defenses, including Eleventh Amendment
24   immunity, and this notice is made without waiving Washington State’s sovereign immunity or
25   any other defenses it may have in response to this lawsuit.
26


       NOTICE OF REMOVAL TO FEDERAL                      2                OFFICE OF THE ATTORNEY GENERAL
                                                                               1250 Pacific Avenue, Suite 105
       COURT                                                                          P.O. Box 2317
       NO.                                                                          Tacoma, WA 98401
                                                                                      (253) 593-5243
                 Case 3:18-cv-05927 Document 1 Filed 11/14/18 Page 3 of 4




 1                                   SUPPORTING DOCUMENTS
 2          9.      In compliance with 28 U.S.C. § 1446(a) and LCR 101(b), the Defendants will
 3   file copies of all process, pleadings and orders served upon it in this case within the fourteen
 4   (14) day deadline and with the appropriate verification of authenticity.
 5          DATED this 14th day of November, 2018.
 6                                               ROBERT W. FERGUSON
                                                 Attorney General
 7

 8                                                 /s/ Matthew N. Thomas
                                                 MATTHEW N. THOMAS
 9                                               WSBA No. 49382; OID No. 91105
                                                 Assistant Attorney General
10                                               Office of the Attorney General
                                                 1250 Pacific Avenue, Suite 105
11                                               P.O. Box 2317
                                                 Tacoma, WA 98401
12                                               (253) 207-6090
                                                 MatthewT1@atg.wa.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26


       NOTICE OF REMOVAL TO FEDERAL                     3                OFFICE OF THE ATTORNEY GENERAL
                                                                              1250 Pacific Avenue, Suite 105
       COURT                                                                         P.O. Box 2317
       NO.                                                                         Tacoma, WA 98401
                                                                                     (253) 593-5243
                 Case 3:18-cv-05927 Document 1 Filed 11/14/18 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE
 2           I hereby certify that on this 14th day of November, 2018, I caused to be electronically filed

 3   the foregoing document with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5
                     Kent W. Underwood
 6                   Law Office of Kent W. Underwood, P.S.
 7                   705 South 9th Street, Suite 205
                     Tacoma, WA 98405
 8                   kent@underwoodlaw.us

 9
             DATED this 14th day of November, 2018.
10
                                                     ROBERT W. FERGUSON
11                                                   Attorney General
12
                                                       /s/ Matthew N. Thomas
13                                                   MATTHEW N. THOMAS
                                                     WSBA No. 49382; OID No. 91105
14                                                   Assistant Attorney General
                                                     Office of the Attorney General
15                                                   1250 Pacific Avenue, Suite 105
                                                     P.O. Box 2317
16                                                   Tacoma, WA 98401
                                                     (253) 207-6090
17                                                   MatthewT1@atg.wa.gov
18

19

20

21

22

23

24

25

26


       NOTICE OF REMOVAL TO FEDERAL                       4                OFFICE OF THE ATTORNEY GENERAL
                                                                                1250 Pacific Avenue, Suite 105
       COURT                                                                           P.O. Box 2317
       NO.                                                                           Tacoma, WA 98401
                                                                                       (253) 593-5243
